                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLORADO

       A.K., a minor, by and through
                                  :
       KELLEY MOYER               :
                                  :
                       Plaintiff  :
                                  :
           v.                     :           Civil Action No. – 1:20-cv-00392
                                  :
       CHERRY CREEK SCHOOL :
       DISTRICT NO. 5, et al.,    :
                                  :
                       Defendants :

                      DECLARATION OF KELLEY MOYER



I, Kelley Moyer, am competent to state and declare the following based on my

personal knowledge:


       1.    I am the mother of A.K. the plaintiff in the above captioned matter.

       2.    On the evening of October 10, 2019, A.K. was at home and planned to

go to Centennial Gun Club with her brother to practice marksmanship and gun

safety.

       3.    Prior to leaving for the range, she posted a picture to her Snapchat

account which depicted her and her brother with shemaghs wrapped around their

heads, holding firearms, and giving the middle finger to the camera. The caption

read

       me and my legal guardian are going to the gun range to practice gun safety
       and responsible gun ownership while getting better so we can protect
       ourselves while also using the first amendment to practice our second
        ammendment [sic].

        4.    A.K. had my permission to hold the firearm and to go to the range with

her brother. Based on my interpretation of the picture, nothing about it was

threatening nor do I believe it to be intended to be perceived as threatening. The

picture was taken in my home after school around 7 PM.

        5.    That evening, I received a phone call from A.K.’s father stating that

the Aurora Police Department had come to his home in response to a report about

the aforementioned Snapchat post.

        6.    Among other things, her father relayed that the officers told him there

was plainly no threat by A.K. for them to “assess” for law enforcement purposes.

        7.    The following morning, I, along with A.K. and her stepfather, went to

Endeavor Academy in order to understand why the police were sent to her father’s

home.

        8.    Upon our arrival, we were met by several security officers who escorted

us to Principal Duran’s office.

        9.    We were met by Principal Duran and Assistant Principal Larson.

During our meeting, an Arapahoe County Sheriff’s Deputy remained outside the

door.

        10.   Principal Duran began the meeting by stating that she assumed I was

present because of the Snapchat picture. While the school later added other

purported grounds for my daughter’s suspension, as discussed below, at the time,
we were informed that A.K. was suspended for five days as a result of the post

which depicted her holding a firearm.

      11.    I asked a number of questions as to why my daughter was being

suspended, only to be told by Principal Duran that “When we see pictures of a 17-

year-old holding an assault rifle, it sends panic through our building.”

      12.    Both Principal Duran and Assistant Principal Larson agreed that my

daughter had not threatened anyone in the Snapchat Post or in any other manner.

      13.    Neither Principal Duran nor Assistant Principal Larson could identify

a specific district or school policy that my daughter had violated in publishing the

Snapchat post.

      14.    I again inquired as to why my daughter was suspended and was told

by Principal Duran that it was because she was holding a gun.

      15.    I explained that the caption was clear as to what was occurring, that

being my daughter was going to the gun range with her brother. Principal Duran

stated that it did not matter.

      16.    During this meeting the only issue discussed was A.K.’s Snapchat post

which depicted my daughter and her brother wearing shemaghs and holding

firearms.

      17.    Later that day, I received an email which contained a copy of a letter

that was being mailed to us. A copy of this email and letter are attached hereto and

incorporated herein as Exhibit 1. The letter stated the basis for my daughter’s

suspension, which only indicated that she was being suspended pursuant to CCSD
Policy No. JKD-1-E (“Grounds for Suspension, Expulsion or Denial of Admission”),

CCSD Policy No. JICDA (“Conduct and Discipline Code”), and C.R.S. § 22-33-106.

The letter then purports to quote subsection 19 of CCSD Policy No. JICDA:

      “Behavior on or off school property which is detrimental to the welfare, safety,
      or morals of other students or school personnel.”

      18.    The letter did not explain how or why my daughter’s post was

detrimental to the welfare, safety, or morals of other students or school personnel.

Nor were any of those addressed by Principal Duran or Assistant Principal Larson

during our meeting that morning.

      19.    Additionally, the letter threatened “[a]s previously discussed, any

further incidents will result in additional consequences being taken by Endeavor

Academy.” See Exhibit 1.

      20.    It was not until October 25, 2019, after reviewing the response to the

grievance I filed about my daughter’s suspension, that I became aware that the

school was claiming there was another purported basis for my daughter’s

suspension. I sent an email to Assistant Principal Larson requesting more

information and explained

      ...I noticed some language indicating that the school was suspending [A.K.]
      for other things not brought to my attention during our first meeting on
      October 11th, 2019. It references some “posts and contents” to other students.
      Caroll Duran told me at the meeting on October 11th that [A.K.] was being
      suspended for the post of the picture regarding [A.K.] with a firearm that
      sent the Aurora PD to the home regarding these firearms. In this letter it
      seems to refer to additional posts. In order for me to appeal this decision I
      believe we have the right to know what exactly [A.K.] has been suspended for.
(emphasis added). A copy of the grievance, the school’s response, and my

subsequent email are attached hereto and incorporated herein as Exhibit 2.
      21.    At the time of my email, the only basis for my daughter’s suspension

that had ever been discussed, mentioned, or even alluded to was the picture of her

holding a firearm.

      22.    It was not until November 4, 2019 that I was provided with additional

documentation as to the other “posts and contents”.

      23.    Our family is constitutionally oriented, where we believe that

constitutional rights are important to exercise. Those include the First Amendment

and the Second Amendment. We also spend time practicing with firearms to

maintain proficiency and safe practices.

      24.    Now that my daughter has been disciplined for posting a picture on

Snapchat where she was holding a firearm, she has expressed concern and as a

result, has refrained from posting additional pictures on Snapchat where she is

holding firearms for fear of being suspended again.

      25.    It is my understanding that this incident has been recorded in

documents maintained by Endeavor Academy in relation to my daughter.

      26.    Due to the COVID-19 Pandemic, public schools, including those within

the CCSD, have suspended in-person classes and school activities. See Governor’s

Executive Order closing public schools on March 18, 2020

[https://www.colorado.gov/governor/sites/default/files/inline-

files/D%202020%20007%20Ordering%20Suspension%20of%20Normal%20In-

Person%20Instruction_0.pdf]; and Executive Order extending closure on April 1,
2020 [https://www.colorado.gov/governor/sites/default/files/inline-

files/D%202020%20021%20P-12%20Extension_0.pdf].

      27.    CCSD is conducting learning through online and remote platforms that

will continue through the remainder of the school year. See CCSD Order

commencing remote learning on March 30, 2020

[https://www.cherrycreekschools.org/site/Default.aspx?PageID=12162]; CCSD Order

extending remote learning through the end of the 2019-2020 school year

[https://www.cherrycreekschools.org/site/Default.aspx?PageID=12228].


      I declare under penalty of perjury that the foregoing is true and correct to the

best of my information, knowledge, and belief.


DATED: April ___,
              29 2020
                                                     ______________________
                                                     Kelley Moyer
EXHIBIT 1
                       Endeavor Academy
                       14076EastBriarwoodAvenue
                       Centennial,Colorado 80112
                       720.886.7200



October 11, 2019


Parents/Guardians of
5229 S. Fraser Way
Aurora, CO 80015

Dear Parents/Guardians,

This letter is a follow-up in regards to your student,               , who was referred to my office on
October 11, 2019 for detrimental behavior.             was assigned five days of out-of-school
suspension on October 11, 2019 and October 21-October 24, 2019.

Cherry Creek School District Policy, JKD-1-E, "Grounds for Suspension and Expulsion," JICDA
"Conduct and Discipline Code" and Colorado Revised Statutes 22-33-106, (I) (a-e) and 3 (c, e, and t),
state students may be suspended from a public school for the following:

   "Behavior on or off school property which is detrimental to the welfare, safety, or morals of
                              other students or school personnel. "

During the period of out of school suspension,              is not to be on the school grounds, in any
building, or in attendance of any school activity of the Cherry Creek School District. Violation of this rule
could result in her arrest for trespassing.

           is expected to behave in such a way that allows her to grow and find educational success. As
we have previously discussed, any further incidents will result in additional consequences being taken by
Endeavor Academy. If you have any questions , please call me at 720-886- 7200.




Principal

CD/mw




                                            V~to-              E~
                                             Cherry Creek Schools
EXHIBIT 2
 2/ 12/2020                                                  Gmail - FW: Scanned from a Xero x Multifu nction Pri nter




   M Gmail                                                                               Kelley Moyer <kmccollum.astrahealth@gmail .com>



   FW: Scanned from a Xerox Multifunction Printer
   2 messages

   Larson, Matthew E <mlarson@cherrycreekschools.org >                                                                   Mon , Oct 21 , 2019 at 4:01 PM
   To: Kelley Moyer <kmccollum.astrahealth@gmail.com>


     Good Afternoon ,

     Attached is the process for filing a complaint or grievance .



     Regards ,



     Sent from Ma il for Windows 10

     Matthew Larson

     Assistant Principal

     Endeavor Academ y.

     720-886- 7209

     mlarson@cherrycree kschoo ls.org




     From: xerox@c herryc reekschools .o rg <xerox@ c herrycreekschools                         .org >
     Sent: Monday , October 21 , 2019 3:17:41 PM
     To: Larson, Matthew E <m larson@cherrycreekschoo     ls.org >
     Subject : Scanned from a Xerox Multifunction Printer




     Please open the attached document.

     Attachment      File Type: pdf , Multi-Page

     Multifunction Printer Location: machine location not set
     Device Name : XRX9C934E72FA27




     ~    Scanned from a Xerox Multifunction Printer.pdf
          157K


  Kelley Moyer <kmccollum.astrahealth @gmail.c om>                                                                       Tue, Oct 22, 20 19 at 4:34 PM
  To: "Larson , Matthew E" <mlarson@cherryc reekschools.org>

    Caroll Duran Principal


https ://mail.google .com/mai l/u/0?ik= 39b8b50800&view= pt&search =all&permthid =thread-f%3A 164804 19751628953 19&simpl =msg -f%3A 1648041975 1 . . .   1/3
 2/12/2020                                                Gmail - FW: Scanned from a Xerox Multifunction Printer

      Matt Larson Assistant Principal

      Letter of Grievance:
      Regarding                        and Unlawful Suspension

      Please be advised this is a formal complaint and grievance regarding this suspension. I was told during the meeting
      on 10/11/2019 that               was being suspended for the "concerns that brought us in". After we spoke about a
      picture that             was in and posted on her Snapchat with her brother. I briefly explained that I spoke to 2
      police agencies regarding this picture that was not sent to anyone, and had writing included on it. The picture
     showed               standing with her brother holding a handgun and her 22 year old brother holding a rifle.         and
      her brother were flipping of the "enemy" of the United States of America in this picture and wearing head gear that is
      part of the United States Military Uniform given to her by her brother. Caroll told me "anytime you see a picture of a
      17 year old holding an assault rifle it sends panic through the building." I asked why? I did not receive an answer to
     this question. I also asked if              had made any type of threat at any time to any person and Caroll replied, "
     NO". I said there is a caption at the bottom of the picture which clearly states her intentions of going to the gun range
     to SAFELYpractice shooting her brothers gun. A fun activity that she likes to do often with him. There is nothing in
     this picture taken off of school grounds after school hours that would indicate any violation to any school policy at any
     time.

     It is in violation of your very own policy that states "The rules shall not infringe on constitutionally_Rrotected rig!ili,
     shall be clearly and specifically described, shall be printed in a handbook or some sort of publication made available
     to students and parents/guardians, and shall have an effective date subsequent to the dissemination of the published
     handbook."

     A brief review of our first and second amendments of our Constitution clearly show that my daughters' picture is
     Constitutionally protected speech and activity.

     Passed by Congress September 25, 1789. Ratified December 15, 1791. The first and 2 nd amendments from the Bill of
     Rights
      st
     1 Amendment: Congress shall make no law respecting an establishment of religion or prohibiting the free exercise
     thereof; or abridging the freedom of speech, or of the press; or the right of the people peaceably to assemble, and to
     petition the Government for a redress of grievances.

     2 nd Amendment Right to Bear Arms

     Passed by Congress September 25, 1789. Ratified December 15, 1791. The first 10 amendments form the Bill of Rights

     A well-regulated Militia, being necessary to the security of a free State, the right of the people to keep and bear Arms,
     shall not be infringed.


    I fully expect for this suspension to immediately end and for her to be reinstated immediately. My daughter is
    receiving death threats and threats of violence due to the fear mongering cultivated by this school, and suspending
    her without cause is lending to these rumors and causing further harm to her. This schools illegal actions are against
    her Constitutional rights and the Cherry Creek School district has no authority in this matter. I intend to fight to the
    full extent of the law in this matter. Please explain to me the next step I need to take in this process. Thank you for
    your time.


    [Quoted text hidden]


    Kelley McCollum, L. P.N.
    Compliance Officer
    Astra Health Care, Inc.
    6825 E Tennessee Ave #350
    phone: 303-270-0000      Fax: 303-736-2028


    **CONFIDENTIALITY       NOTICE: This e-mail message, including any attachments, is for official
    use only, for the intended recipient and may contain confidential and privileged information.   If
    you have received this email in error please notify the sender immediately by e-mail and
    destroy this message. Email is not a secure form of communication for transmitting Protected
    Health Information under the HIPAA Privacy Rule. Your use of email to communicate
https ://mail.google .com/mail/u/0?ik=39b8b50800&view=pt&search=all&permthid =thread -f%3A 1648041975162895319& simpl=msg-f%3A 1648041975 1 .. .   2/3
 2/12/2020                                                   Gmail - FW : Scanned from a Xerox Multifunction Printer

      protected health information indicates that you acknowledge and accept the possible risks
      associated with such communication.     Please consider communicating any sensitive
      information by telephone or fax. If you do not wish to have your information sent by email,
      please contact the sender immediately.**




https://mail.google .com/mail / u/0?ik=39b8b50800&view=pt&search=all&permthid=thread-f   %3A 1648041975162895319&simpl =msg-f %3A 1648041975 1 .. .   3/3
                       EndeavorAcademy
                       14076EastBriarwood /'_venue
                       Centennial,Colorado 80112
                       720.886.7200




To The Parents and or Guardian of

This letter is Endeavor Academy's response to Ms. Kelly McCollum's complaint/grievance submitted on
Tuesday, October 22, 2019. The letter detailed the family's disagreement with-five         day
suspension.

On or around Thursday, October 10th the-             posted pictures and text online. Multiple Endeavor
and CCICstudents viewed the posts; and in turn, relayed the posts' contents to their parents. On Friday,
October 11th , several students voiced their concern about the posts; while other students were kept
from school entirely. The posts had a similar impact at CCIC. Endeavor Academy Administration
suspended -           for violating the following District student behavior policy: "Behavior on or off
school property that is detrimental to the welfare, safety, or morals of other students or school
personnel." (Conduct and Discipline Code JICDA.)

On Friday October 11th the family met with administration. -        and her family were notified of
the policy violation and the determined consequence. The family disagreed with the outcome. The
meeting concluded with Endeavor providing the contact information for Cherry Creek Legal Offices, as
the family indicated that they would seek legal representation.

Monday, October 2l5 1 the parent was provided the process to file a complaint under Regulation: JII-R.

Endeavor Academy received the complaint on Tuesday, October 22nd •

October 23 rd , after reviewing the evidence, school administration chose uphold the initial 5 day
suspension. The parent was called to inform her of the decision. During the conversation both parties
discussed the re-entry process for the student to return to school.




                         --:7

                     ./-.:.~· ~7---L--,
                                          :---........__.




                                             ).)                                f~
                                                            Ve.d,i.c.at-e.d, -C-o-
                                                            Cherry Creek Schools
 2/ 12/2020                                                               Gmail - Re- Entry Meeting




   M Gmail                                                                              Kelley Moyer <kmccollum .astrahealth@gmail.com>



   Re- Entry Meeting
   2 messages

   Larson, Matthew E <mlarson@cherrycreekschools.org>                                Thu, Oct 24, 2019 at 10:11 AM
   To: "ChadRjohnson75@gmail.com" <ChadRjohnson75@gmail.com>, Kelley Moyer <kmccollum.astrahealth@gmail.com>


     Good Morning ,



                is set to return to school tomorrow. I wanted to see if we could set a time or if you would like to bring her in to
     discuss her return to school. We can meet before school begins if that works for everyone. I suggest 8: 15 or 8:30- if those
     times do not work please let me know a good time for you both.



     Thanks ,



     Sent from Mail for Windows 10

     Matthew Larson

     Assistant Principal

     Endeavor Academy .

     720-886-7209

     mlarson@cherrycreekschoo ls.org




  Kelley Moyer <kmccollum.astrahealth@gmail.com>                                                                       Fri, Oct 25 , 2019 at 10:40 AM
  To: "Larson , Matthew E" <mlarson@cherrycreekschools.org>

    After looking over the letter regarding the complainUgrievance , I noticed some language indicating that the school was
    suspending               for other things not brought to my attention during our first meeting on October 11th, 2019. It
    references some "posts and contents" to other students. Caroll Duran told me at the meeting on October 11th that
    was being suspended for the post of the picture regarding            with a firearm that sent the Aurora PD to the home
    regarding these firearms . In this letter it seems to refer to additional posts . In order for me to appeal this decision I
    believe we have the right to know what exactly                  has been suspended for. Please have the school send , in
    writing, specifically what Posts, pictures, verbage , writing , sayings , texts on line, or behavior they are specifically referring
    to.
    [Quoted te xt hidden]


    Kelley Mccollum, L.P.N.
    Compliance Officer
    Astra Health Care, Inc.
    6825 E Tennessee Ave #350
    phone: 303-270-0000     Fax : 303-736-2028


    ** CONFIDENTIALITY      NOTICE: This e-mail message, including any attachments, is for official
    use only, for the intended recipient and may contain confidential and privileged information.   If
    you have received this email in error please notify the sender immediately by e-mail and
https://mail.google.com/ma il/u/0? ik=39b8b50800&view=pt&search=all&permthid=th   read- f %3A 16482917 07 1451965 27 &simpl=msg-f %3A 16482917 071 . . .   1/2
 2/12/2020                                                                Gmail - Re- Entry Meeting

     destroy this message. Email is not a secure form of communication for transmitting  Protected
     Health Information  under the HIPAA Privacy Rule. Your use of email to communicate
     protected health information indicates that you acknowledge and accept the possible risks
     associated with such communication.     Please consider communicating any sensitive
     information by telephone or fax. If you do not wish to have your information sent by email,
     please contact the sender immediately.**




https ://mail.google .com/ma il/u/0?i k=39b8b50800&view=pt&search =all&permthid =thread-f%3 A 1648291707145196527 &simpl=msg-f%3A 1648291707 1 . . .   2/2
